    Case: 1:18-cv-00049 Document #: 65 Filed: 05/06/19 Page 1 of 4 PageID #:302




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KENDRICK BUTLER,                              )
                                              )      No. 1:18-cv-00049
                       Plaintiff,             )
                                              )      Hon. Robert W. Gettleman
               v.                             )      Judge Presiding
                                              )
RANDY PFISTER, et al.                         )
                                              )
                       Defendants.            )

                   DEFENDANTS’ REPLY IN SUPPORT OF THEIR
               PARTIAL MOTION FOR SUMMARY JUDGMENT ON THE
                    ISSUE OF ADMINISTRATIVE EXHAUSTION

       Defendants, Randy Pfister, Lt. Brown, Sgt. Pork, and Officer Garant, by and through

their attorney Kwame Raoul, Attorney General for the State of Illinois, reply in support of their

Partial Motion for Summary Judgment (ECF 44) based on Plaintiff’s failure to exhaust his

administrative remedies and state the following:

                                          ARGUMENT

The Evidence Shows Plaintiff Did Not Appeal Any Grievances Related to Yard Conditions
to the Administrative Review Board as Required by the Administrative Process

       Plaintiff relies on his own testimony in the form of an affidavit and a facility grievance

log to support the claim he filed grievances related to the conditions of the recreation yard at

Stateville. (ECF 55 at 6–11.) Plaintiff alleges he filed two grievances related to the conditions of

the recreational yard on July 8, 2017 and July 9, 2017. (ECF 55 at 3.) The evidence shows and

the Plaintiff admits he did not submit the grievances to the ARB because “no Grievance Officer,

ARB member, or other IDOC official ever rendered a decision on either grievance, nor did they

return to [Plaintiff] his original grievances, provide him with documents explaining that [those]

grievances were ever reviewed, or render an official decision.” (Id.)
    Case: 1:18-cv-00049 Document #: 65 Filed: 05/06/19 Page 2 of 4 PageID #:303




       Plaintiff filed this lawsuit on January 3, 2018. (ECF 1.) Assuming Plaintiff’s July 8, 2017

and July 9, 2017 grievances were related to the conditions of the yard and named Defendants,

Plaintiff filed this lawsuit less than five months after writing his grievances. (ECF 1.) Plaintiff

argues that despite his failure to wait for the grievance officer and CAO to render decisions on

his grievances and appeal those decisions to the ARB, the Court should ignore Plaintiff’s failure

to follow the administrative process and allow this suit to continue. (ECF 55 at 13.)

       As stated in Defendants’ Memorandum in Support of their Partial Motion for Summary

Judgment (ECF 46), the Seventh Circuit has taken a strict compliance approach to the exhaustion

requirement. Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Because exhaustion requires

compliance with the prison’s administrative procedures, the prisoner can exhaust his

administrative remedies only through the completion of such procedures. Pozo v. McCaughtry,

286 F.3d 1022, 1023 (7th Cir. 2002). There is no “substantial compliance” exception to the

PLRA’s exhaustion requirement. Rather, exhaustion of available administrative remedies “means

using all steps that the agency holds out, and doing so properly.” Chess v. Pindelski, No. 07 C

5333, 2009 WL 174992, *3 (N.D. Ill. Jan. 23, 2009) (citing Woodford v. Ngo, 548 U.S. 81, 88-89

(2006); Pozo, 286 F.3d at 1024). Proper use of the prison grievance system requires a prisoner

“to file complaints and appeals in the place, and at the time [as] the prison’s administrative rules

require.” Pozo, 286 F.3d at 1025.

       It is undisputed Plaintiff did not wait for the grievance officer and CAO to render

decisions on either his July 8, 2017 or July 9, 2017 grievances, nor did he appeal to the ARB, as

required by the administrative process. (ECF 45 ¶ 14). Accordingly, Defendants’ Partial Motion

for Summary Judgment should be granted, because Plaintiff failed to strictly comply with the

steps outlined in the administrative process.



                                                 2
    Case: 1:18-cv-00049 Document #: 65 Filed: 05/06/19 Page 3 of 4 PageID #:304




                                            Respectfully submitted,

KWAME RAOUL
Attorney General of Illinois                /s/ Shawn M. Peters
                                            Shawn M. Peters
                                            Assistant Attorney General
                                            General Law Bureau
                                            100 W. Randolph St., 13th Fl.
                                            Chicago, Illinois 60601
                                            (312) 814-4752
                                            SPeters@atg.state.il.us




                                        3
    Case: 1:18-cv-00049 Document #: 65 Filed: 05/06/19 Page 4 of 4 PageID #:305




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on April 22May 6, 2019, he electronically filed the

foregoing document with the Clerk of the Court for the United States District Court for the

Northern District of Illinois using the CM/ECF system.


                                                   /s/ Shawn M. Peters




                                               4
